     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff,
     PROF-2013-S3 Legal Title Trust V,
 8    by U.S. Bank National Association, as Legal Title Trustee
 9                               UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA

11
     PROF-2013-S3 LEGAL TITLE TRUST V, BY               Case No.: 2:17-cv-01790-APG-CWH
12   U.S. BANK NATIONAL ASSOCIATION, AS
     LEGAL TITLE TRUSTEE,                               STIPULATION AND ORDER TO
13                                                      EXTEND DEADLINE TO RESPOND TO
                   Plaintiff,                           BOULDER RANCH MASTER
14                                                      ASSOCIATION’S OPPOSITION TO
                                                        CROSS-CLAIMANT SATICOY BAY
15          vs.                                         LLC SERIES 6425 EXTREME SHEAR’S
                                                        MOTION FOR SUMMARY JUDGMENT
16   SATICOY BAY LLC SERIES 6425                        AS TO ITS CROSS-CLAIMS AGAINST
17   EXTREME SHEAR; BOULDER RANCH                       BOULDER RANCH MASTER
     MASTER ASSOCIATION; HOMEOWNER                      ASSOCIATIO AND BOULDER RANCH
18   ASSOCIATION SERVICES, INC.; DOE                    MASTER ASSOCIATION’S
                                                        COUNTERMOTION FOR SUMMARY
     INDIVIDUALS I through X, inclusive; and            JUDGMENT
19   ROE CORPORATIONS I through X, inclusive.
20                                                      (FIRST REQUEST)
                   Defendants.
21
22
     SATICOY BAY LLC SERIES 6425
23   EXTREME SHEAR,
24
                   Counterclaimant,
25
            vs.
26
27   PROF-2013-S3 LEGAL TITLE TRUST V, BY
     U.S. BANK NATIONAL ASSOCIATION, AS
28   LEGAL TITLE TRUSTEE.



                                               Page 1 of 3
 1
                    Counter-defendant.
 2           COMES NOW, Plaintiff, PROF-2013-S3 Legal Title Trust V, by U.S. Bank National
 3   Association, as Legal Title Trustee (“Plaintiff”), and Defendant, Boulder Ranch Master
 4   Association (“HOA”)., by and through undersigned and respective counsel of record, and
 5   hereby stipulate to extend the deadline for filing dispositive motions as follows:
 6           Defendant, Boulder Ranch Master Association filed an Opposition and Countermotion
 7   for Summary Judgment (the “Motion”) [ECF Nos 56 and 57]. Presently, the deadline for filing a
 8   response to the Countermotion is February 28, 2019.
 9           IT IS HEREBY STIPULATED AND AGREED that U.S. Bank shall have an extension
10   of one week, up to and until March 7, 2019, to file a response to the Motion in an effort to
11   continue and finalize current settlement talks.
12   /././
13   /././
14   /././
15   /././
16   /././
17   /././
18   /././
19   /././
20   /././
21   /././
22   /././
23   /././
24   /././
25   /././
26   /././
27   /././
28   /././



                                                 Page 2 of 3
 1          This is the parties’ first request for extension of the deadline to respond to the HOA’s
 2   Motion. This request is not intended to cause any delay or prejudice to any party.
 3
 4   DATED this 28th day of February, 2019.               DATED this 28th day of February, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                            HOA LAWYERS GROUP, LLC
 6
     /s/ Rock K. Jung, Esq.                               /s/ Steve T. Loizzi, Jr., Esq.
 7   Robert A. Riether, Esq.                              Steven T. Loizzi, Jr., Esq.
 8   Nevada Bar No. 12076                                 Nevada Bar No. 10920
     Rock K. Jung, Esq.                                   9500 W. Flamingo, Suite 204
 9   Nevada Bar No. 10906                                 Las Vegas, Nevada 89147
     7785 W. Sahara Ave., Suite 200                       Attorneys for Defendant, Boulder Ranch
10
     Las Vegas, NV 89117                                  Master Association
11   Attorneys for Plaintiff, PROF-2013-S3 Legal
     Title Trust V, by U.S. Bank National
12   Association, as Legal Title Trustee
13
14
15                                               ORDER

16
17   IT IS SO ORDERED.

18
                                                          ___________________________________
19                                                        UNITED STATES
                                                                  STATESMAGISTRATE     JUDGE
                                                                           DISTRICT JUDGE
20                                                        Dated: March 1, 2019.
                                                          DATED: _________________________
21
22
23
24
25
26
27
28



                                                Page 3 of 3
